Filed 10/1/13; pub. order & mod. 10/28/13 (see end of opn.; reposted as corrected 10/28/13)




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                             DIVISION SEVEN


FARMERS INSURANCE EXCHANGE,                                    B248324

        Petitioner,                                            (Los Angeles County
                                                                Super. Ct. No. BC477720)
        v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

        Respondent;

JOSE LUIS CERVANTES BAUTISTA
et al.,

        Real Parties in Interest.




        ORIGINAL PROCEEDINGS in mandate. Salvatore Sirna, Judge. Petition
granted.
        Archer Norris, Limor Lehavi, Mariyetta A. Meyers-Lopez; Greines, Martin, Stein
& Richland, Robert A. Olson and Feris M. Greenberger for Petitioner.
        No appearance for respondent.
        Louis G. Fazzi and Fernando J. Bernheim for Real Parties in Interest.
                                        ______________________
                                      INTRODUCTION


       Farmers Insurance Exchange (Farmers) petitions this court for a writ of mandate
directing the trial court to set aside its order denying Farmers‟ motion for summary
adjudication. Farmers brought this action for declaratory relief and sought summary
adjudication on the ground there was no potential for coverage under the homeowners
insurance policy it issued to its insureds, real parties in interest Jose Luis Cervantes
Bautista and Sara Bautista. We agree with Farmers and grant the petition.


                   FACTUAL AND PROCEDURAL BACKGROUND


       Farmers issued a homeowners insurance policy for a house in Pomona to Jose
Bautista and Lourdes M. Sanchez. Sara Bautista, Jose‟s wife, was an additional insured
under the policy. The policy provided personal liability coverage in the amount of
$300,000 per occurrence under Coverage E, which states: “We pay those damages which
an insured becomes legally obligated to pay because of bodily injury . . . resulting from
an occurrence to which this coverage applies.” (Bold omitted.) The policy excludes
from Coverage E bodily injury that “7. results from the ownership, maintenance, use,
loading or unloading of . . . b. motor vehicles . . . .” (Bold omitted.)
       Farmers also issued a vehicle insurance policy covering a 2004 Dodge pickup
truck owned by Jose Bautista. The policy provided coverage for bodily injury in the
amounts of $30,000 per person and $60,000 per occurrence. Under Coverage A, the
policy provided: “We will pay damages for which any insured person is legally liable
because of bodily injury to any person . . . arising out of the ownership, maintenance or
use of a private passenger car, a utility car, or a utility trailer.”1




1      “Utility car” includes a pickup truck.


                                                 2
       On August 17, 2007 the Bautistas‟ granddaughter, Valerie Bautista, who was less
than two years old, was killed in the driveway of the Bautistas‟ house when Jose Bautista
ran over her with his pickup truck. Sara Bautista routinely allowed the grandchildren to
greet Jose at his truck when he came home. She knew that she needed to take extra
precautions and supervise the younger grandchildren, including Valerie, when they went
to greet Jose, to keep them out of what the Bautistas call the “zone of danger.” On the
day of the accident, however, Valerie “got out of the house without [Sara] knowing it.”
She walked in front of Jose‟s truck, and he ran her over.
       On August 14, 2009 Valerie‟s mother, Kenia Casaya, and her sisters filed an
action against the Bautistas and Valerie‟s father, Jose Luis Bautista, Jr., for wrongful
death, negligence, and negligent supervision. Their second amended complaint, which
included Valerie‟s father as a plaintiff rather than a defendant, contained two causes of
action, the first for negligence in operating a motor vehicle and the second for general
negligence. In the second cause of action, the plaintiffs alleged that “[d]efendant SARA
BAUTISTA, so negligently cared for, supervised, watched, managed, controlled and
failed to care for, supervise, watch, manage and control decedent Valerie Bautista, who
was a[t] the time an infant under the age of two (2) years, as to allow decedent Valerie
Bautista to leave Defendant‟s [sic] home unsupervised, where she was run over and killed
by Defendant JOSE LUIS BAUTISTA, while in the driveway of Defendants‟ home.”
(Underscoring omitted.)
       Farmers provided a defense to the Bautistas in the Casaya action. On July 6, 2012
the parties resolved that action by a stipulated judgment in the amount of $360,000. In
addition, the plaintiffs signed a covenant not to execute on the judgment in exchange for
an assignment of action by the Bautistas.
       Farmers then filed this action against the Bautistas for declaratory relief. Farmers
sought a declaration that it was not obligated to provide coverage under the Bautistas‟
homeowners insurance policy with respect to the Casaya action for two reasons: (1) The
motor vehicle exclusion in the homeowners policy precluded any potential coverage
because all of the claims in the Casaya action arose out of Jose Bautista‟s use of a motor

                                              3
vehicle; and (2) the homeowners policy excluded coverage for residents of the insureds‟
household, and Valerie was a resident of the Bautistas‟ household at the time of the
accident. The Bautistas filed a cross-complaint for breach of the implied covenant of
good faith and fair dealing and for fraud based on Farmers‟ failure to pay benefits due
under both the homeowners and automobile insurance policies.
         Farmers filed a motion for summary adjudication on the complaint and the
Bautistas‟ cross-complaint on the ground there was no potential for coverage and thus no
duty to defend or indemnify the Bautistas under the homeowners insurance policy.
Relying on State Farm Mut. Auto. Ins. Co. v. Partridge (1973) 10 Cal.3d 94 (Partridge)
and National American Ins. Co. v. Coburn (1989) 209 Cal.App.3d 914 (Coburn), Farmers
argued that because Jose‟s use of a vehicle caused Valerie‟s death, and Sara‟s negligent
supervision of Valerie was not an independent cause of Valerie‟s death, the motor vehicle
exclusion in the homeowners insurance policy precluded coverage under that policy. The
Bautistas opposed the motion on the ground that two independent negligent acts, Jose‟s
negligent use of the vehicle and Sara‟s negligent supervision of the children, caused
Valerie‟s death. The Bautistas argued that under Partridge and State Farm Fire & Cas.
Co. v. Kohl (1982) 131 Cal.App.3d 1031 (Kohl) Sara Bautista was independently liable
for Valerie‟s death because she placed Valerie in the “zone of danger,” and therefore the
Bautistas‟ homeowners insurance policy provided coverage.
         The trial court agreed with the Bautistas and denied Farmers‟ motion for summary
adjudication. The court found that under Partridge and Kohl “Sara Bautista‟s negligent
supervision [of Valerie] exists independently of the „use‟ of a motor vehicle.” The court
concluded that the motor vehicle exclusion in the homeowners insurance policy did not
apply.
         Farmers filed this petition for writ of mandate seeking review of the order denying
its summary adjudication motion. (Code Civ. Proc., § 437c, subd. (m)(1).) We issued an
order to show cause why the writ should not be granted.




                                              4
                                        DISCUSSION


          A.    Propriety of Writ Review and Standard of Review
          “„An order denying a motion for summary adjudication may be reviewed by way
of a petition for writ of mandate. [Citation.] Where the trial court‟s denial of a motion
for summary judgment will result in trial on non-actionable claims, a writ of mandate will
issue. [Citations.] Likewise, a writ of mandate may issue to prevent trial of
nonactionable claims after the erroneous denial of a motion for summary adjudication.
[¶] Since a motion for summary judgment or summary adjudication “involves pure
matters of law,” we review a ruling on the motion de novo to determine whether the
moving and opposing papers show a triable issue of material fact. [Citations.] Thus, the
appellate court need not defer to the trial court‟s decision. “„We are not bound by the
trial court‟s stated reasons, if any, supporting its ruling; we review the ruling, not its
rationale.‟” [Citation.]‟ [Citation.]” (Arnall v. Superior Court (2010) 190 Cal.App.4th
360, 364; accord, Diamond v. Superior Court (2013) 217 Cal.App.4th 1172, 1182.)


          B.    The Applicable Law
          The leading case in this area of law is Partridge. In Partridge the defendant was
insured under homeowners and automobile policies issued by State Farm. The
homeowners policy excluded coverage for injuries arising out of the use of an
automobile. The defendant owned a pistol that he had modified by filing the trigger
mechanism so that it had “hair trigger action.” He was out driving his four-wheel drive
Ford Bronco with two friends and using the pistol to shoot jackrabbits through an open
window when the car hit a bump and the pistol discharged. The bullet hit and seriously
injured one of his friends. (Partridge, supra, 10 Cal.3d at pp. 96-98.) The trial court
found that the defendant‟s negligence in modifying the pistol was an independent,
concurrent proximate cause of the friend‟s injuries, and therefore his homeowners
insurance as well as his automobile insurance provided coverage for the accident. (Id. at
p. 99.)

                                               5
          The court observed that the use of the defendant‟s vehicle was not the sole cause
of the victim‟s injuries “but was only one of two joint causes of the accident,” with the
other cause being the modification of the pistol. (Partridge, supra, 10 Cal.3d at p. 102.)
Assuming the connection between the vehicle and the accident was “the type of non-
ambiguous causal relationship which would normally bring the exclusionary clause into
play, the crucial question presented [was] whether a liability insurance policy provides
coverage for an accident caused jointly by an insured risk (the negligent filing of the
trigger mechanism) and by an excluded risk (the negligent driving).”2 (Ibid.) The court
concluded “that when two such risks constitute concurrent proximate causes of an
accident, the insurer is liable so long as one of the causes is covered by the policy.”
(Ibid.)
          The court explained that in issuing the homeowners insurance policy, “State Farm
agreed to protect the insured against liability accruing from non-auto-related risks.”
(Partridge, supra, 10 Cal.3d at p. 103.) State Farm admitted that had the pistol
accidently fired in another setting, any damages caused by the firing of the gun would be
covered under the policy. The court concluded that the fact that the gun accidently fired
in the car did not preclude coverage. The defendant‟s “negligent modification of the gun
suffices, in itself, to render him fully liable for the resulting injuries. Under these facts
the damages to [the victim] are, under the language of the homeowner‟s coverage clause,


2       The court noted that a “different rule of construction applies to exclusionary
clauses as distinguished from coverage clauses. Whereas coverage clauses are
interpreted broadly so as to afford the greatest possible protection to the insured
[citations], exclusionary clauses are interpreted narrowly against the insurer. [Citations.]
These differing canons of construction, both derived from the fundamental principle that
all ambiguities in an insurance policy are construed against the insurer-draftsman, mean
that in ambiguous situations an insurer might be found liable under both insurance
policies. [Citations.]” (Partridge, supra, 10 Cal.3d at pp. 101-102.) Thus, “the fact that
an accident has been found to „arise out of the use‟ of a vehicle for purposes of an
automobile policy is not necessarily determinative of the question of whether that same
accident falls within a similarly worded exclusionary clause of a homeowner‟s policy.
[Citations.]” (Id. at p. 102.)


                                               6
„sums which the Insured . . . [became] legally obligated to pay‟ because of the negligent
filing of the trigger mechanism; inasmuch as the liability of the insured arises from his
non-auto-related conduct, and exists independently of any „use‟ of his car, . . . the
homeowner‟s policy covers that liability.” (Ibid.)
       Kohl followed Partridge. In Kohl, which also involved homeowners and
automobile insurance policies, the insured was driving his truck when he struck a
motorcyclist who was then thrown to the ground. After the accident, the insured and a
bystander dragged the motorcyclist out of the street, causing the motorcyclist additional
serious injuries. (Kohl, supra, 131 Cal.App.3d at pp. 1033, 1034.) The question was
whether the collision and the dragging constituted two separate occurrences for purposes
of insurance coverage. (Id. at pp. 1034-1035.)
       The Kohl court stated that “[i]n determining whether, under a particular set of
circumstances, there was one accident or occurrence, the so-called „causation‟ theory is
applied. Hence a single uninterrupted course of conduct which gives rise to a number of
injuries or incidents of property damage is one „accident‟ or „occurrence.‟ On the other
hand, if the original cause is interrupted or replaced by another cause, then there is more
than one „accident‟ or „occurrence.‟ [Citations.]” (Kohl, supra, 131 Cal.App.3d at
p. 1035, italics omitted.) The court found “that under general tort principles, the
additional injury suffered by [the motorcyclist] as a result of the conduct of [the insured
and the bystander] in negligently „dragging‟ [the motorcyclist] would be covered by the
automobile policy, since that subsequent negligence would be a foreseeable consequence
of the original accident. From that viewpoint it would follow that the subsequent
additional injuries arose out of the „use‟ and „operation‟ of the motor vehicle [citation]
thus invoking the coverage clause of the auto policy.” (Ibid., italics omitted.)
       The Kohl court then turned to Partridge to determine whether there could
nonetheless be coverage under the homeowners policy. “[T]he question narrows as to
one of whether the postaccident conduct of [the insured] was so intimately involved with
the use of the vehicle and the part of a course of interrupted conduct as to require the
finding that it „arose‟ out of such use for the purposes of the exclusionary clause or, on

                                              7
the other hand, was independent nonvehicular conduct which replaced or concurred with
the vehicle use as a cause of the additional injury.” (Kohl, supra, 131 Cal.App.3d at
p. 1036.) The court recognized that in contrast to Partridge, where “the operation of the
vehicle . . . impacted on the existing and continuing antecedent nonvehicular negligence
of the insured,” in the current case “the nonvehicular conduct of [the insured] impacted
on his antecedent vehicular negligence.” (Id. at p. 1039, italics omitted.) The court
nevertheless found Partridge “indistinguishable in principle,” “controlling,” and that “its
effect is not altered by the sequential order of the two types of conduct.” (Ibid.) The
insured‟s act of dragging the motorcyclist “was independent of and unrelated to his use of
the vehicle even though his use of the vehicle placed the victim in a position which led to
the additional injury.” (Ibid.) Thus, both the accident and the “dragging” were
concurrent proximate causes of the motorcyclist‟s injuries, and there was coverage under
the homeowners policy. (Id. at pp. 1033, 1039.)
       In Ohio Casualty Ins. Co. v. Hartford Accident & Indemnity Co. (1983) 148
Cal.App.3d 641 (Ohio Casualty) the court followed Partridge and Kohl. The insured in
Ohio Casualty was a parent who took a group of high school teachers and students for an
outing on a lake in his boat, and one of the students was injured when she dove off the
boat for a swim while the boat was stationary and she was run over by another boat
operated by one of the teachers. (Id. at p. 643.) The injured student sued the parent for
negligent operation of the boat and negligent supervision of the student in giving her
permission to dive into the lake. (Ibid.) The parent had a yacht policy with one insurer
and a homeowners policy, “which excluded coverage for bodily injury arising out of the
use or operation of a watercraft,” with another insurer. (Id. at p. 644.) The yacht insurer
provided coverage and a defense to the parent, and then sued the homeowner‟s insurer for
one-half the cost of the indemnity and defense. (Id. at pp. 643-644.)
       The Ohio Casualty court held that the watercraft exclusion in the homeowners
policy did not apply because the “only „use‟ of the boat was to transport [the injured
student and the insured parent] to the scene of the accident,” and “[o]nce there, the boat‟s
engine was turned off and it became nothing more than a floating dock or platform.”

                                             8
(Ohio Casualty, supra, 148 Cal.App.3d at p. 646.) The court stated that the insured‟s
negligent supervision of the injured student “was not in any way dependent on the use of
the boat before liability would arise,” and that the insured‟s liability “would be unaffected
whether the acts occurred on a boat, a pier, or on the shore.” (Ibid.) The court noted that
the insured‟s “negligent supervision of [the student‟s] swimming was separate and
independent of any use of the excluded watercraft because there were many ways and
places such conduct could have given rise to liability without use of the boat, even though
in the instant case it was a use of the boat which actually placed the victim in the position
which led to the injury.” (Id. at p. 648.)
       Coburn, however, distinguished Partridge. In Coburn the insured had a
homeowner‟s insurance policy with a motor vehicle exclusion. The insured was
preparing for a camping trip by loading a van he had parked in his driveway, while his
children were playing with three other children. The insured had put the van in park but
had not set the parking brake. While the insured was in the house, one of the children
moved the shift lever in the unattended van and it rolled backward down the driveway,
killing one of the children playing with the insured‟s children. (Coburn, supra, 209
Cal.App.3d at pp. 916-917.) Relying on Partridge, the insured argued that the “alleged
negligent supervision of the children was independent of any act excluded by the policy”
and therefore covered. (Id. at p. 918.) The court disagreed, “conclud[ing] the alleged
liability of the [insured] does not arise from [his] nonauto-related conduct and exist
independently of any use of [the] vehicle. Thus the homeowner‟s policy does not afford
coverage for that alleged liability.” (Ibid.)
       The Coburn court explained that “„in order for Partridge to apply, there must be
two negligent acts or omissions of the insured, one of which, independently of the
excluded cause, renders the insured liable for the resulting injuries. [Citations.]‟
[Citation.] [¶] Here, the alleged negligence consisting of the [insured‟s] failure to
properly supervise the children, exposing them to the hazard of a vehicle parked on an
incline with its doors open and without its parking brake set, and [the insured‟s] leaving
the vehicle‟s doors open while it was parked on an incline without setting the parking

                                                9
brake, could not render the [insured] liable for the [child‟s] death independently of [the
insured‟s] use and loading of the vehicle. All the alleged negligence arose from the
[insured‟s] auto-related conduct, i.e., the use and loading of the van for the camping trip.
It cannot be seriously argued that the parking, leaving open and braking of a vehicle are
anything other than aspects of the „use‟ of the vehicle. None of the alleged negligence,
including the negligent supervision of the children, exists independently of [the insured‟s]
use and loading of the vehicle. Under the exclusionary clause the personal liability claim
arose out of the use and loading of the van, a motor vehicle operated by the insured . . . .”
(Coburn, supra, 209 Cal.App.3d at pp. 919-920, fn. omitted.)
       Prince v. United Nat. Ins. Co. (2006) 142 Cal.App.4th 233 (Prince) also
distinguished Partridge and followed Coburn. In Prince the foster mother of two young
children left them in her car on a hot day for more than six hours and they died. (Id. at
p. 235.) In finding that the exclusionary clause applied, the court noted that the foster
mother‟s “negligence in leaving the children in the hot vehicle „simply cannot be
dissociated from the use of the vehicle.‟ ([Coburn], supra, 209 Cal.App.3d at pp. 920-
921.) It was her abandonment of them in the vehicle that subjected them to the
conditions causing their deaths. Had she left them on a park bench, in a grocery store, or
on a neighbor‟s porch, they would not have expired from hyperthermia.” (Prince, supra,
at p. 245.)


       C.     Application to This Case
       The coverage issue in this case turns on whether Jose‟s negligent operation of his
truck and Sara‟s negligent supervision of the children are dependent or independent
concurrent proximate causes of Valerie‟s fatal injuries. The difficulty in resolving this
issue arises in part from determining how independent a proximate cause has to be in
order to avoid the motor vehicle exclusion in the homeowners policy, and in part from the
elasticity of the concept of proximate case. (See Bridge v. Phoenix Bond & Indem. Co.
(2008) 553 U.S. 639, 654 [128 S.Ct. 2131, 170 L.Ed.2d 1012] [proximate cause “is a
flexible concept that does not lend itself to „“a black-letter rule that will dictate the result

                                               10
in every case”‟”]; Korea Supply Co. v. Lockheed Martin Corp. (2003) 29 Cal.4th 1134,
1181 [proximate cause “is a generic label for „the judicial tools used to limit a person‟s
responsibility for the consequences of [his or her] acts‟”]; Mays v. Chang (W.Va. 2003)
579 S.E.2d 561, 565 [“proximate cause is an „elastic and mystical term that is
meaningless unless it is applied to the facts of a particular case‟”].) It does not always
provide easy answers in close cases like this one.
       This case is somewhere between Partridge, Kohl, and Ohio Casualty, on the one
hand, and Coburn and Prince, on the other. We conclude that the nature of the
allegations and the undisputed facts in this record, however, bring this case closer to
Coburn and Prince than to Partridge, Kohl, and Ohio Casualty. In Partridge, Kohl, and
Ohio Casualty, “„[t]he excluded instrumentality did not play an active role in causing the
injury.‟” (Prince, supra, 142 Cal.App.4th at p. 242, quoting from Ohio Casualty, supra,
148 Cal.App.3d at p. 646.) In such cases, courts have generally found that the motor
vehicle or other relevant exclusion does not apply. (See, e.g., Safeco Ins. Co. of America
v. Parks (2009) 170 Cal.App.4th 992, 998, 1012 [vehicle exclusion in homeowner‟s
policy did not apply where insured was driving victim home, her car got a flat tire, and a
friend picked them up; after the friend ejected victim from friend‟s car, victim started
walking along freeway and was struck by a passing vehicle]; Aetna Casualty & Surety
Co. v. Safeco Ins. Co. (1980) 103 Cal.App.3d 694, 696-697, 700 [vehicle exclusion in
homeowners policy did not apply where insured‟s son accidentally shot passenger in car
while “chambering a round” at target practice site]; Glens Falls Ins. Co. v. Rich (1975) 49
Cal.App.3d 390, 392, 394-395, 397 [vehicle exclusion in homeowners policy did not
apply where insured accidentally shot passenger when he reached for a loaded shotgun
under the front seat to shoot a squirrel sitting on a stump]; see also Taylor v. American
Fire & Cas. Co. (Utah Ct.App. 1996) 925 P.2d 1279, 1284 [“when determining a
homeowners‟ policy exclusion of coverage for damages arising from the use of a motor
vehicle, we focus on the instrumentality causing the damages and not the theory of
liability alleged in the complaint”].)



                                             11
       In contrast, the excluded instrumentality in Coburn, Prince, and this case, the
motor vehicle, played an active role in causing the injury by rolling over the victim
(Coburn), heating up on a hot day (Prince), and running over the victim (this case). The
injury “involved no instrumentality other than the vehicle itself,” and “there would have
been no accident without the use or operation of” the vehicle. (Safeco Ins. Co. v. Gilstrap
(1983) 141 Cal.App.3d 524, 530-531; see State Farm Fire & Casualty Co. v. Salas
(1990) 222 Cal.App.3d 268, 278 [“the „excluded instrumentality‟ . . . was not the mere
passive situs of negligence divorced from the vehicle‟s maintenance”].) In such cases,
courts have generally found that the motor vehicle or relevant exclusion applies to bar
coverage. (See, e.g., Belmonte v. Employers Ins. Co. (2000) 83 Cal.App.4th 430, 434
[vehicle exclusion precluded coverage where van negligently driven by insured‟s niece
hit and injured the victim, even though insured was allegedly negligent in allowing his
niece to obtain the key]; Gurrola v. Great Southwest Ins. Co. (1993) 17 Cal.App.4th 65,
68-69 [vehicle exclusion precluded coverage under comprehensive general liability
(CGL) policy where insured‟s negligently driven rebuilt Bantam Coupe killed passenger
in collision, even though the insured was allegedly negligent in welding the vehicle];
State Farm Fire & Casualty Co. v. Keenan (1985) 171 Cal.App.3d 1, 22 [aircraft
exclusion precluded coverage where airplane “crash involved no instrumentality other
than the accident aircraft, and there would have been no crash in the absence of the use or
operation of the accident aircraft,” even though insureds allegedly were negligent in
entrusting the airplane to the pilot]; Hartford Fire Ins. Co. v. Superior Court (1983) 142
Cal.App.3d 406, 412, 415 [aircraft exclusion precluded coverage under homeowners
policy where insured crashed plane shortly after takeoff killing one passenger and
injuring others, even though insured allegedly was negligent in his “„preflight preparation
and/or planning‟” and in piloting plane while under the influence of alcohol]; Safeco Ins.
Co. v. Gilstrap, supra, 141 Cal.App.3d at p. 530 [vehicle exclusion precluded coverage
where insureds‟ unlicensed son drove motorcycle and injured passenger in collision, even
though the insureds allegedly were negligent in entrusting the motorcycle to their son];
Allstate Ins. Co. v. Jones (1983) 139 Cal.App.3d 271, 277 [vehicle exclusion precluded

                                            12
coverage under CGL policy where rebar on insured‟s truck struck and killed driver of the
other car in a collision, even though the insured allegedly was negligent in loading and
securing the rebar on the truck]; State Farm Fire & Cas. Co. v. Camara (1976) 63
Cal.App.3d 48, 53-56 [vehicle exclusion precluded coverage under homeowners policy
where insured drove a dune buggy and injured the passenger, even though the insured
allegedly was negligent in designing and building the dune buggy]; State Farm Fire &
Cas. Co. v. Estate of Evoniuk (N.D.Cal. 1988) 681 F.Supp. 662, 664-665 [vehicle
exclusion precluded coverage under homeowners policy where insureds‟ minor son drove
motorcycle after drinking alcohol in the presence of his mother, even though the parents
allegedly were negligent in supervising their son].)
       Moreover, as in Coburn, the supervision here was negligent only because it
exposed the children to the danger of negligent automobile use. Although the negligent
supervision claimed in this case is not as closely “auto-related” as it was in Coburn, it is
still related enough that it does not constitute an “independent, concurrent proximate
cause[] of” Valerie‟s fatal injuries. (Partridge, supra, 10 Cal.3d at p. 99; see Medill v.
Westport Ins. Corp. (2006) 143 Cal.App.4th 819, 835 [“[c]ourts following Partridge have
made it clear that its holding only applies to „multiple causes that operated totally
independently of one another‟”]; Allstate Ins. Co. v. Jones, supra, 139 Cal.App.3d at
p. 277 [“[i]t is clear when reviewing the facts set forth in Partridge . . . and Kohl that one
of the negligent acts which occurred did not depend upon the use of an automobile and,
thus, did not fall within the exclusionary clause”].)
       It was undisputed that “Sara‟s alleged negligence is in allowing Valerie to be out
of the house in the zone of danger,” which was created when Jose came home in his
truck. It was undisputed that Sara “needed to take extra precautions for the younger
grandchildren, including Valerie,” because the “grandchildren would routinely go out to
greet Jose at his truck, when he came home.” Sara testified that the children were
normally excited when their grandfather arrived home, that they waited in anticipation for
him to come home, and that “[t]hey would hear him and then they would go out.” In
addition, it was “kind of normal to be on the lookout for . . . Grandpa coming home to

                                              13
ensure that the younger ones would be safe.” As the Bautistas argue in their answer to
the petition, “it was foreseeable that if Valerie got out of the house unsupervised, due to
her tender years, she could be injured and killed in just the manner which she was.”
Thus, Sara‟s alleged negligent supervision consisted of allowing Valerie to become
exposed to the specific hazard created by the arrival of Jose in his truck. The undisputed
evidence on summary judgment, and the Bautistas‟ position in this litigation, is not that
Sara‟s negligence allowed the children to be exposed to one of a number of dangers, such
as the danger of wandering away and becoming lost, abduction by strangers in the
neighborhood, or even collisions with cars driving down the street. To the contrary, the
Bautistas claim, and the evidence is undisputed, that Sara‟s only negligence in this case
was to expose the children to the known danger of Jose‟s use of the truck. None of the
alleged negligent supervision “exists independently of [Jose‟s] use . . . of the vehicle.”
(Coburn, supra, 209 Cal.App.3d at p. 920.) As in Coburn, “the conduct of [Sara] in
negligently supervising the children . . . was an omission separate from the use of the
vehicle only in terms of time and it cannot be disassociated from the use of the vehicle
itself . . . .” (Id. at pp. 920-921.)
       Similarly, as in Prince, it was Sara‟s failure to supervise Valerie when she went
out to greet Jose as he drove home in his pickup truck that “subjected [Valerie] to the
conditions causing [her] death[].” (Prince, supra, 142 Cal.App.4th at 245.) Had Sara‟s
failure to supervise Valerie occurred at any other time, Valerie would not have been
exposed to the risk of Jose‟s truck arriving home. As the court stated in Prince, “„in
order for Partridge to apply there must be two negligent acts or omissions of the insured,
one of which, independently of the excluded cause, renders the insured liable for the
resulting injuries.‟” (Id. at p. 239; see Garvey v. State Farm Fire & Casualty Co. (1989)
48 Cal.3d 395, 399 [Partridge “should be utilized only in liability cases in which true
concurrent causes, each originating from an independent act of negligence,
simultaneously join together to produce injury”].) Sara‟s alleged negligent supervision
would not have rendered her and Jose liable independently of Jose‟s driving of his



                                             14
vehicle, and was not a “totally independent[]” cause of Valerie‟s death. (Medill v.
Westport Ins. Corp., supra, 143 Cal.App.4th at p. 835.)3
       Moreover, as in Coburn, where the injury caused by the insured‟s non-vehicular
negligence (failing to supervise children while packing a van parked in his driveway)
could only have occurred at the time and in the manner of the vehicular negligence
(loading a van in the driveway without setting the parking brake), Sara‟s non-vehicular
negligence (failing to supervise children while Jose drove his truck in the driveway) can
only have occurred at the time and place of the vehicular negligence: in the Bautistas‟
driveway when Jose came home from work. In contrast, in Partridge, the injury caused
by the insured‟s non-vehicular negligence (modifying the gun‟s trigger mechanism) could
have occurred anywhere at any time: on the road, at home, or in a public place.
Similarly, in Kohl, the injury caused by the insured‟s non-vehicular negligence (dragging
an injured person) could have occurred anywhere at any time: on the asphalt, during a
rescue from a burning building, or on a football field. (But see Kohl, supra, 131


3      Cases from other jurisdictions have reached similar conclusions. (See, e.g.,
Bartow v. Homesite Ins. Co., Inc. (D.N.J. Dec. 29, 2009, No. 09-2061) 2009 WL
5216964 at pp. 6, 8 [automobile exclusion in homeowner‟s insurance policy applied
because negligent supervision by father, who ran over his toddler son with his SUV, was
not “a wholly independent, discrete, act . . . that would constitute a dual cause of” the
toddler‟s death, and the father‟s “failure to monitor the toddler‟s whereabouts is
inextricably tied to [the father‟s] manipulation of the vehicle”]; Phoenix Ins. Co. v.
Churchwell (Mass.Ct.App. 2003) 785 N.E.2d 392, 395 [“it would be difficult to separate
[the mother‟s] negligent supervision claim” of failing to place a child, subsequently
injured in a car accident, into a proper child restraint seat, from the insured‟s “operation
of her motor vehicle and to hold that [the child‟s] injuries did not arise out of the
operation of a motor vehicle, a risk not covered by the homeowner‟s policy”]; Austin
Mut. Ins. Co. v. Klande (Minn.Ct.App. 1997) 563 N.W.2d 282, 283, 284 [“the insureds‟
alleged negligent supervision of the child [who was injured when a motorcycle in the
garage fell on him] was not a divisible concurrent cause of the accident, such as would
implicate coverage under insureds‟ homeowner policy notwithstanding the motor vehicle
exclusion,” but rather was “so intertwined with and intimately connected to the insureds‟
ownership and use of the motorcycle it cannot be said that the claim arose independently
of the motorized vehicle related cause”].) As in Coburn and Prince, the instrumentality
of the harm in Bartow, Churchwell, and Klande was a motor vehicle.


                                             15
Cal.App.3d at p. 1041 (dis. opn. of Beach, J.) [“vehicular accident placed plaintiff on the
ground, a condition crying for rescue,” and although “the rescue may be separable from
driving the vehicle . . . the results of both are included in the greater circle of
circumstance or condition which is defined as arising from operation of a vehicle”].)
Sara‟s negligent supervision was not “separate and independent” of Jose‟s negligent
automobile use because there was only one way, one place, and one time Sara‟s
negligence could give rise to liability: when Jose arrived home in his truck. (Cf. Ohio
Casualty, supra, 148 Cal.App.3d at p. 648 [“there were many ways and places” the
insured‟s negligent supervision of child could have led to injury independent of use of
yacht].)
       Therefore, the trial court erred in finding “Sara Bautista‟s negligent supervision
[of Valerie] exists independently of the „use‟ of a motor vehicle,” and that the motor
vehicle exclusion in the homeowners insurance policy did not apply. Her negligence was
sufficiently related to Jose‟s use of the vehicle and “part of a course of uninterrupted
conduct” that it fell within the motor vehicle exclusion. (Kohl, supra, 131 Cal.App.3d at
p. 1036.) Farmers had no liability under the homeowners insurance policy as a matter of
law and was entitled to summary adjudication on its complaint and the Bautistas‟ cross-
complaint that it had no duty to indemnify or defend the Bautistas in the Casaya action.
(See County of Los Angeles v. Superior Court (2009) 181 Cal.App.4th 218, 226.) We
therefore order the trial court to grant Farmer‟s motion for summary adjudication.
(Arnall v. Superior Court, supra, 190 Cal.App.4th at p. 374; see Choate v. Celite Corp.
(2013) 215 Cal.App.4th 1460, 1468.)




                                               16
                                    DISPOSITION


      Let a peremptory writ of mandate issue directing the trial court to vacate its order
denying Farmers‟ motion for summary adjudication and to issue a new order granting
Farmers‟ motion for summary adjudication that it had no duty to defend or indemnify the
Bautistas under the homeowners insurance policy. Farmers is to recover its costs.



                                                 SEGAL, J.*


We concur:



             PERLUSS, P. J.



             ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            17
                          CERTIFIED FOR PUBLICATION

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                  DIVISION SEVEN


FARMERS INSURANCE EXCHANGE,                      B248324

      Petitioner,                                (Los Angeles County
                                                 Super. Ct. No. BC477720)
      v.
                                                  ORDER MODIFYING OPINION
THE SUPERIOR COURT OF LOS                         AND DENYING REHEARING,
ANGELES COUNTY,                                   CERTIFYING OPINION FOR
                                                  PUBLICATION;
      Respondent;                                 NO CHANGE IN JUDGMENT

JOSE LUIS CERVANTES BAUTISTA
et al.,

      Real Parties in Interest.




THE COURT:
      It is ordered that the opinion filed herein on October 1, 2013, be modified as
follows:
      1. On page 10, line 6 of section C, the word “case” is changed to “cause” so the
sentence reads:
                     The difficulty in resolving this issue arises in part from
             determining how independent a proximate cause has to be in order to
             avoid the motor vehicle exclusion in the homeowners policy, and in
             part from the elasticity of the concept of proximate cause.
2. On page 16, between lines 10 and 11, insert the following paragraphs:
              Finally, the Bautistas argue that Sara‟s “negligence [arose]
      from non-auto related conduct and exists independently of her use of
      an insured automobile,” and that the “exclusion clause does not offer
      any guidance because it is ambiguous whether the „use‟ of a motor
      vehicle must relate to an insured or some other.” The Bautistas
      appear to be arguing that the exclusion contains an ambiguity
      regarding who must be driving the motor vehicle, and that because
      of this ambiguity the exclusion applies only when the negligent
      supervision and the negligent use of the motor vehicle are by the
      “same insured.”
              The language of the motor vehicle exclusion, however, is not
      ambiguous. The court in Belmonte v. Employers Ins. Co. (2000) 83
      Cal.App.4th 430 held that the language of this exclusion is
      unambiguous and is not “limited to use by the named insured.” (Id.
      at p. 434; see Croskey et al., Cal. Practice Guide: Insurance
      Litigation (The Rutter Group 2011) ¶ 7:330a, p. 7A-128.3 [“the
      exclusion bars coverage for claims arising out of the „use‟ of an
      automobile even if the insured was not the party using it”].)
      Moreover, where an exclusion in an insurance policy “discloses no
      suggestion that it relates exclusively to [specific types of] claims”
      but “its language is broad and unqualified,” courts will not interpret
      it to apply only to those specific types of claims. (Total Call
      Internat., Inc. v. Peerless Ins. Co. (2010) 181 Cal.App.4th 161, 173;
      see, e.g., Sabella v. Wisler (1963) 59 Cal.2d 21, 31 [exclusion for
      “„settling,‟ without use of qualifying adjectives such as „normal‟ or
      „usual‟” “indicate[d] an intent to exclude any and all loss caused by
      settling”]; Murray v. State Farm Fire & Casualty Co. (1990) 219
      Cal.App.3d 58, 62-64 [court would not read unqualified exclusion
      for wear and tear and deterioration to include only “normal” or
      “usual” deterioration].) The language of the motor vehicle exclusion
      here is broad and unqualified; it does not apply only to injury
      resulting from a particular insured‟s, or even any insured‟s, use of a
      motor vehicle. Finally, had the parties intended the exclusion to
      apply only to injuries resulting from an insured‟s or a particular
      insured‟s “ownership, maintenance, use, loading or unloading” of a
      motor vehicle, the policy would say so, as it does in other
      exclusions. For example, the policy excludes injury that “arises
      from or during the course of business pursuits of an insured”
      (exclusion 1), that is “caused intentionally by or at the direction of
      an insured” (exclusion 3a), or that “results from an insured
      transmitting a communicable (including sexually transmitted)


                                    19
              disease” (exclusion 5). Thus, the policy distinguishes between
              exclusions that apply to conduct by an insured and those that apply
              to conduct by anyone, and the motor vehicle exclusion applies to
              motor vehicle conduct by anyone, insured or non-insured.
              Application of the exclusion does not require that the negligent
              supervision and the negligent use of the motor vehicle be by the
              “same insured.”

       There is no change in the judgment. Real parties in interest‟s petition for
rehearing is denied.
       The opinion in the above-entitled matter filed on October 1, 2013, was not
certified for publication in the Official Reports. For good cause it now appears that the
opinion should be published in the Official Reports and it is so ordered.




__________________            ___________________              ___________________
PERLUSS, P. J.                 ZELON, J.                       SEGAL, J. *




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            20